Title: Thomas Boylston Adams to Abigail Adams, 5 October 1800
From: Adams, Thomas Boylston
To: Adams, Abigail


				
					My dear Mother.
					Philadelphia 5th: October 1800.
				
				I now enclose you my Brother’s letter of July the 10th: which I promised to transmit by this day’s Mail; but being anxious to see a considerable portion of it in print, & solicited by Mr: Dennie to furnish him a copy for the Gazette of the U.S. of Monday next, I could not complete the copy in time for sending, so that I am apprehensive you will not receive it until after the President’s departure— If so, you can enclose it to him, with request to return it to me. The writer of this letter, has given an opinion upon the Mission to France, so decided and so energetic, that it should not be suffered to remain as a private deposite.
				In a series of essays, which appeared last April, in Brown & Relf’s paper, under the signature of “A friend to his Country,” professing to be “a parallel between the policy, avowed by the British Government as it respected a renewal of negociation for peace with the french republic, & the policy of the American Government on the same subject,” there are facts, sentiments & principles advanced, so correspondent to the opinions in the enclosed letter, that the writer of those essays, may find that reward, credit & consolation, from the comparison, which he never received, in public or in private, at the time they came out. Cold water was thrown upon his well meant zeal, in the first place by the printer, who did not think entirely with the author, and who published the numbers at such long intervals that the thread, and the interest & connection of the subject-matter, were entirely lost, and moreover the 7th: & last number, which contained a recapitulation of the whole & pointed out the inferences, which were intended to be deduced, the Editor’s never published at all— I know that both you & my father noticed the first number of the series, but I did not wish it to be known that I wrote

them—William Shaw charged me with them and to him I confessed— If I could send you the six numbers that were published by a private hand, I would— The design & scope of the whole was to vindicate the mission to France, upon the principles of the law of nations; upon sound policy, & by analogy drawn from the practice of Great Britain & all her Allies, during this present contest. I boast not of the execution, but the design was good, and I have never changed an opinion delivered in any of the pieces— Indeed, had the last number been published it would have been seen, that the principle of sending Envoys to treat, (offend whom it might) was the most material one to be established—that the public could not, nor ought they to calculate upon indemnity for the losses sustained by french Spoliation, except by promises to he performed at a future day, when France might be more able to pay, than she was then & now is. This idea, the printer thought would be unpopular, I suppose, and possibly it would have been so, but was it just?—was it correct? Has not experience evinced its truth?
				The writer of this letter will, I presume, be easily guessed, by the Jacobins, who are so severely lashed in it, Cooper & Priestley, and as they will smart under it, it may be, they will come out, under anonymous signatures to attack the Author— Cooper is already writing the Constitutionalist, in the Aurora—
				I believe you will do well to stay at Quincy for the present, though I dread the influence of our Nothern climate upon your health in the winter season. I hardly looked for my father so soon as you give me reason to expect him— I shall, after he arrives at the City, send my letters for you, under cover to him—
				Present me kindly to all friends— I should like to pay them a visit, this winter, if my business would permit— It is not improbable I may be under the necessity of going to Boston, though I can scarcely afford either the time or the expence—
				With great affection, / I am, dear Mother / Your Son
				
					T. B Adams.
				
				
					PS. 6th: Octr: I rejoyce to hear of Boylston’s being better and that some hopes were entertained of his recovery—
				
			